FactorShares Trust One Penn Plaza, 36th Floor New York, NY 10119 November 20, 2012 VIA EDGAR Mr. Dominic Minore U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: FactorShares Trust (the “Trust”) File Nos. 333-182274 and 811-22310 Request for Acceleration of the Effective Date of Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A as Filed on November 20, 2012 Dear Mr.Minore: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Registration Statement be accelerated so that the same will become effective on Wednesday, November 21, 2012, or as soon thereafter as practicable. In connection with this request, Quasar Distributors, LLC, the underwriter for the Trust, has also signed this letter requesting acceleration. Very truly yours, FactorShares Trust Quasar Distributors, LLC /s/Samuel Masucci, III /s/ James R. Schoenike By: Samuel Masucci, III By: James R. Schoenike Title: President Title: President
